DETAILED ACTION
	This action is in response to the amendment filed 9/8/2021. Currently, claims 1-17 and 19-23 are pending in the application. New claim 23 is added by Applicant. Claim 18 is cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment to the abstract is sufficient to overcome the previous objection to the specification.
Applicant’s amendments to claim 20 and the specification are not wholly sufficient to overcome all previous objections to claim 20. Further, Applicant did not provide any arguments regarding the previous objection(s) to claim 20. Claim 20, therefore, remains objected to for the reason(s) discussed below.
Applicant’s amendment to claim 11 is sufficient to overcome the previous rejection of claims 11 and 12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant’s amendment to claim 14 is sufficient to overcome the previous rejection of claims 14 and 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant’s amendment to claim 19 is sufficient to overcome the previous rejection of claim 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Applicant’s amendment to claim 1 is not wholly sufficient to overcome all previous rejections of claims 1-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claim 1, therefore, remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the reason(s) discussed below.
Applicant’s amendment to claim 11 is sufficient to overcome the previous rejection of claims 11 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 12 is sufficient to overcome the previous rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 1 is sufficient to overcome the previous rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 14 is sufficient to overcome the previous rejection of claims 14 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 15 is sufficient to overcome the previous rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 1 is sufficient to overcome the previous rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 1 is sufficient to overcome the previous rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 21 is sufficient to overcome the 
Applicant's arguments filed 9/8/2021 have been fully considered but they are not persuasive. 
Applicant argues that the amendment to the specification is sufficient to overcome the previous objection to claim 13. In response, the examiner respectfully disagrees. Claim 13 recites “an undercut thickness at an undercut portion of the retention profile is less than the first cusp thickness,” which is a claim limitation lacking proper antecedent basis in the specification. While the examiner acknowledges Applicant’s amendment to the specification, Applicant should amend the specification to include the cited language of claim 13 to avoid this error.  Applicant’s amendment to the specification does not include language consistent with the cited language of claim 13 and therefore, claim 13 remains objected to for the reason(s) discussed below.
In regards to the previous objection to claim 17, Applicant argues that the objection is in error because Applicant’s specification provides support for the language of claim 17. In response, the examiner acknowledges that Applicant’s specification provides support for the language of claim 17 and reiterates that the objection to claim 17 is not
Applicant’s amendments to claim 19 and the specification are not wholly sufficient to overcome all previous objections to claim 19. In regards to the previous objections to claim 19, Applicant argues that the objections are in error because Applicant’s specification provides support for the language of claim 19. In response, the examiner acknowledges that Applicant’s specification provides support for the language of claim 19 and reiterates that the objection to claim 19 is not an issue of new matter. Rather, claim 19 is objected to because the language of claim 19 is not included in Applicant’s specification such that there is consistency between the language of claim 19 and the specification. Applicant should amend the specification to include the cited language of clam 19 to avoid these errors and consequently, claim 19 remains objected to for the reason(s) discussed below.  
In regards to the previous objection to claim 22, Applicant argues that the objection is in error because Applicant’s specification provides support for the language of claim 22. In response, the examiner acknowledges that Applicant’s specification provides support for the language of claim 22 and reiterates that the objection to claim 22 is not an issue of new matter. Rather, claim 22 is objected to because the language of claim 22 is not included in Applicant’s specification such that there is consistency between the language of claim 22 and the specification. Applicant should amend the specification to include the cited language of clam 22 to avoid this error and consequently, claim 22 remains objected to for the reason(s) discussed below.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant’s argument that Baratier et al. does not teach that any calculating is occurring, the examiner respectfully disagrees. As Applicant notes, Baratier et al. teaches that a second data set is obtained or generated. Further, the examiner notes that Baratier et al. teaches that the second data set is obtained or generated “by means of computer aided design, based on the first three-dimensional data set (see page 6, lines 26-31 of Baratier et al.). Thus, the second data set is obtained using computer aided design that applies reasoning, based on the first three-dimensional data set, to ascertain the second data set. Please see the attached definition of “calculate,” which defines the term to mean “to determine by reasoning.”

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The amendment filed 9/8/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the thickness EPa in or near the area of the apex a is less than the first cusp thickness EPc1, which is approximately the thickness EPj at the joining section 7264.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s Figure 12a exactly (and not approximately) the same as the thickness EPj at the joining section 7264.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 recites “an undercut thickness at an undercut portion of the retention profile is less than the first cusp thickness,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  claim 17 recites “a thickness of the retention profile varies across the entire retention portion,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  claim 19 recites “an apex thickness,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  claim 19 recites “wherein the apex thickness is adapted to contact an apex (a) of a sidewall of the .  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  claim 20 recites “the undercut portion of the retention profile is configured to contact an apex (a) of a sidewall of the portion of the teeth, the undercut portion of the portion of the teeth being a radially outermost point of the portion of the teeth with respect to a longitudinal axis extending substantially perpendicular to a gingival part of the portion of the teeth,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  claim 22 recites “the inner receiving portion and a free end of the retention profile avoid contact with the gingival part,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the retention profile in the retention portion over tips of a cusp of the crown region of the portion of the teeth" in lines 8-9 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-23 depend on claim 1 and therefore, include the same error.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Baratier et al. (WO 2011/147985 A1) in view of Shackelford (US 2,707,951) in view of Bergersen (US 2003/0224314).
Regarding claim 1, Baratier discloses a method of designing an intra-oral device (Figure 1a) including: obtaining an electronic 3D data of a patient's dental arch including teeth on a maxilla and/or teeth on a mandible by scanning (obtaining a first three-dimensional data set of the lower jaw and teeth and of the upper jaw and teeth using computer aided design and computer aided manufacturing (CADCAM); see page 6, lines 26-32, page 30, lines 20-25 and page 31, lines 15-23); and processing the electronic 3D information to determine a first data set based on a shape/specifications of teeth (see page 6, lines 26-32, page 30, line 33 and pages 30-31, lines 36-23), calculate or obtain a second three-dimensional data set, or the customized device, based on a first data set (see page 6, lines 26-32), and design an intra-oral device (Figure 1a) having an upper splint (1) and a lower splint (3) and a pair of lateral connecting rods (2) connecting the upper and lower splints (Figures 1a-1b; see pages 12-13, lines 15-2), wherein at least one of the upper splint and the lower splint includes a profile based on the shape and teeth specifications of the user and generated second data set (see page 6, lines 26-32, page 30, line 33 and pages 30-31, lines 36-23).
Baratier does not discloses utilizing 3D data using CAD but does not specify receiving an electronic image, nor determine a retention portion on a crown region of at least a portion of the teeth; the retention profile configured to be used in the intra-oral device, which is configured to spread a retention load across the portion of teeth for gripping, or where the splint includes the retention profile, wherein an area of the 
Shackelford teaches determining a retention portion on a crown region of at least a portion of the teeth (19, Figure 6; Col. 1, lines 20-30; Col. Lines 20-27), the retention profile configured to be used in (retention profile is taught to be part of mouthguard 20, as shown in Figure 6) the intra-oral device (20; Figure 6; Col. 1, lines 20-30; Col. 2, lines 48-72 to Col. 3, lines 1-3), a splint (20) having a retention profile configured to spread a retention load across the portion of teeth for gripping (Figure 6; Col. 1, lines 20-30; Col. 2, lines 48-72 to Col. 3, lines 1-3); wherein an area of the retention profile in the retention portion over tips of a cusp of the crown region of the portion of the teeth has a first cusp thickness that is less than a second cusp thickness of an area between the tips of the cusp of the portion of the teeth (as shown in the annotated copy of Figure 6 provided below).

    PNG
    media_image1.png
    649
    727
    media_image1.png
    Greyscale

Bergersen also teaches utilizing 3-D data in the form of an image for creating a dental appliance ([0161], Abstract) and incorporating a retention profile into the dental appliance so the device may remain stable during use ([0180], [0190]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the method of making the device of Baratier having the retention profile taught by Shackelford and incorporated into a computer aided imaging technique as further taught by Bergersen so that the device may remain more stable during use of the device. 
Regarding claim 2, Shackelford further teaches wherein the retention profile is determined on a side portion of the crown region of at least a portion of one or more teeth (see Figure 6, see concave side portion 27 of device that extends above the height of contour 19; Col. 1, lines 18-30; Col. 2, lines 48-72).
Regarding claim 3, Baratier discloses the at least a portion of the teeth available for gripping includes at least one of: (i) the teeth between the second molar and the canines on each side of the mandible; (ii) a plurality of teeth located between the first molar and the canines on each side of the mandible; (iii) the teeth between the second molar and the canines on each side of the maxilla; or (iv) a plurality of teeth located between the first molar and the canines on each side of the maxilla (see Figures 1a-1b). 
Regarding claim 4, Shkackelford further teaches determining an undercut portion of the portion of the teeth (see portion of tooth extending from A to SA in annotated Figure 6) and calculating an undercut portion of the retention profile (see portion of device extending from A to SA in annotated Figure 6). 

    PNG
    media_image2.png
    491
    535
    media_image2.png
    Greyscale

Regarding claim 5, Shackelford teaches wherein the undercut portion of the portion of the teeth is determined on a basis of an apex (see apex at dotted line A in annotated Figure 6 above or height of contour 19) of a sidewall of the portion of the teeth and of a minimum distance to a gingival part of the portion of the teeth (the undercut portion SA is spaced from the gingival part 18 in Figure 6 above). 
Regarding claim 6, as best can be understood Shackelford further teaches wherein a determination of the apex (a) is based on at least one of a direction of insertion (upwardly) of the at least a portion of the teeth into a respective gutter portion (24, 25), an inserted shape of the at least a portion of the teeth, or a height of the at least a portion of the teeth (Col. 2, lines 61-72).
Regarding claim 7, Shackelford teaches wherein a thickness of the retention profile is calculated on a basis of a determined undercut portion of the portion of the 
Regarding claim 8, Shackelford teaches an inner receiving portion of the retention profile (28) is located in an application position adjacent to a gingival part, the inner receiving portion being arranged at a minimum distance to the gingival part (see portion of 28 that creates a space 29 and is spaced from gingival margins 18, Figure 6).
Regarding claim 9, Baratier discloses manufacturing the intra-oral device (see page 30, lines 20-25). 
Regarding claim 10, Baratier discloses wherein the intra-oral device is manufactured using a computer aided manufacturing technique (see page 30, lines 20-25). 
Regarding claim 13, Shackelford teaches wherein an undercut thickness (thickness extending from A to SA in annotated Figure 6) at an undercut portion of the retention profile (see portion of device extending from A to SA in annotated Figure 6) is less than (as shown in Figure 6) the first cusp thickness (as defined in the annotated copy of Figure 6 provided above), the undercut portion of the retention profile (see portion of device extending from A to SA in annotated Figure 6) configured to contact a sidewall of the portion of the teeth (as shown in Figure 6).
Regarding claims 14 and 15, Baratier, Shackelford and Bergersen do not teach wherein the retention load is between 0 N and 100 N; and wherein the retention load is 20 N.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to provide that the retention load is between 0 N and 100 N; and wherein the In re Aller, 105 USPQ 233. One of ordinary skill in the art at the time of filing would find it obvious that the retention load could be varied in order to more or less securely attach the device to a user’s teeth as needed for a specific application. Note: the retention load is recited to be part of the intended use of the device in claim 1, upon which claims 14 and 15 depend.
Regarding claim 16, Shackelford teaches that the retention portion includes at least a portion of an outer arch of the crown region (Figure 6).
Regarding claim 17, Shackelford teaches wherein a thickness of the retention profile varies across the entire retention portion (Figure 6).
Regarding claim 19, Shackelford teaches wherein an apex thickness (as defined in the annotated copy of Figure 6 provided above) is a minimum thickness, and wherein the apex thickness (as defined in the annotated copy of Figure 6 provided above) is adapted to contact an apex (a) of a sidewall of the portion of the teeth (as shown in Figure 6).
Regarding claim 20, Shackelford teaches wherein the undercut portion of the retention profile (see portion of device extending from A to SA in annotated Figure 6) is configured to contact an apex (a) of a sidewall of the portion of the teeth (a user is capable of positioning an apex of a sidewall of the portion of the teeth in contact with the undercut portion while inserting the teeth into the intra-oral device), the undercut portion of the portion of the teeth (see portion of tooth extending from A to SA in annotated Figure 6) being a radially outermost point of the portion of the teeth with respect to a 
Regarding claim 21, Shackelford teaches that an undercut portion of the retention profile (see portion of device extending from A to SA in annotated Figure 6) includes an undercut surface area (the surface area of that portion of device extending from A to SA in annotated Figure 6) in order to provide a gripping surface adapted to clip on (as shown in Figure 6) the undercut portion of the portion of the teeth (see portion of tooth extending from A to SA in annotated Figure 6).
Baratier, Shackelford and Bergersen do not teach that the undercut surface area is between 15 mm2 and 60 mm2.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to provide that the undercut surface area is between 15 mm2 and 60 mm2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One of ordinary skill in the art at the time of filing would find it obvious that the undercut surface area could be varied in order to most accurately accommodate the anatomy of a specific individual.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baratier et al (WO 2011/147985 A1) in view of Shackelford (US 2,707,951) in view of Bergersen (US 2003/0224314) and further in view of Bergersen (US 5,876,199).
Regarding claim 22, Shackelford teaches wherein the inner receiving portion (28) is angled outwardly from (as shown in Figure 6) the gingival part (18) so that the inner receiving portion (28) avoids contact with (as shown in Figure 6) the gingival part (18).
Baratier, Shackelford and Bergersen (US 2003/0224314) do not teach that a free end of the retention profile avoids contact with the gingival part.
However, Bergersen (US 5,876,199) teaches an analogous device wherein a free end (free ends of labial-buccal flange 12 and inner lingual flange 14, shown in Figure 5) of the retention profile (appliance 10) avoids contact with the gingival part (Figures 1 and 5, column 2, lines 58-65 and column 7, lines 1-6).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the method of making the device of Baratier as modified by Shackelford and Bergersen (US 2003/0224314) to include that a free end of the retention profile avoids contact with the gingival part as taught by Bergersen (US 5,876,199) because this element is known to “prevent gingival recession,” as Bergersen (US 5,876,199) teaches in column 2, lines 58-65.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baratier et al (WO 2011/147985 A1) in view of Shackelford (US 2,707,951) in view of Bergersen (US 2003/0224314) and further in view of Chott et al. (US 6,302,686).
Regarding claim 11,
However, Chott et al. teaches (Figure 3; column 3, lines 49-52) an analogous device wherein the first cusp thickness (as defined in the annotated copy of Figure 3 provided below) is between 0.2 mm and 12 mm (column 3, lines 49-52 teaches the liner 3 having a thickness of 1 mm and that “the relative thicknesses of the liner [3] and shell [5] can be varied;” thus, Chott et al. teaches that the first cusp thickness is at minimum greater than 1 mm and can be varied, which is a thickness that includes a value between 0.2 mm and 12 mm).

    PNG
    media_image3.png
    847
    452
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the method of making the device of Baratier as modified by Shackelford and Bergersen (US 2003/0224314) to include that the first cusp thickness is between 0.2 mm and 12 mm as taught by Chott et al. because this element is known to “be eminently satisfactory,” as Chott et al. teaches in column 3, lines 49-52.
Further, it would have been obvious to one of ordinary skill in the art at the time of filing to provide that the first cusp thickness is between 0.2 mm and 12 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One of ordinary skill in the art at the time of filing would find it obvious that the first cusp thickness could be varied in order to most accurately accommodate the anatomy of a specific individual.
Regarding claim 12, Baratier, Shackelford, Bergersen and Chott et al. do not teach wherein the first cusp thickness is 5 mm.
However, Chott et al. teaches (Figure 3; column 3, lines 49-52) an analogous device wherein the first cusp thickness (as defined in the annotated copy of Figure 3 provided above) is at minimum greater than 1 mm and can be varied (column 3, lines 49-52 teaches the liner 3 having a thickness of 1 mm and that “the relative thicknesses of the liner [3] and shell [5] can be varied;” thus, Chott et al. teaches that the first cusp thickness is at minimum greater than 1 mm and can be varied).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide that the first cusp thickness is 5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One of ordinary skill in the art at the time of filing would find it obvious that the first cusp thickness could be varied in order to most accurately accommodate the anatomy of a specific individual.

Allowable Subject Matter
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Regarding claim 23, the prior art does not teach a method of designing an intra-oral device that includes wherein processing the electronic image to calculate the retention profile further includes determining an optimized estimate of the portion of the teeth available for gripping in order to increase retention while decreasing pressure configured to be applied to the crown region, in combination with the other step(s) of the claim(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.